



COURT OF APPEAL FOR ONTARIO

CITATION: MDM Plastics Limited v. Vincor International Inc.,
    2015 ONCA 28

DATE: 20150121

DOCKET: C58010

Feldman, Watt and van Rensburg JJ.A.

BETWEEN

MDM Plastics Limited

Plaintiff (Respondent)

and

Vincor International Inc.

Defendant (Appellant)

Shawn Irving and Geoffrey Grove, for the appellant

Lauren Sigal, for the respondent

Heard: June 16, 2014

On appeal from the order of Justice Thomas R. Lederer of
    the Divisional Court, dated February 1, 2013, with reasons reported at 2013
    ONSC 710, allowing an appeal from the order of Master Benjamin T. Glustein,
    dated June 1, 2012, with reasons reported at 2012 ONSC 3101.

van Rensburg J.A.:

Introduction

[1]

The respondent, MDM Plastics Limited (the plaintiff), commenced an
    action against the appellant, Vincor International Inc. (the defendant), in
    February 2009. In July 2011, the registrar dismissed the plaintiffs action for
    delay pursuant to rule 48.14(4) of the
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194.
[1]
The plaintiff promptly sought and received the defendants consent to set aside
    the dismissal order.

[2]

Several months later, the registrar again ordered that the plaintiffs
    action be dismissed for delay. This time, the defendant refused to consent to
    set aside the order and the plaintiff promptly brought a motion to set it aside.
    Master Glustein refused to set aside the dismissal order. The plaintiff appealed
    to the Divisional Court. Lederer J., sitting as a single judge of the
    Divisional Court, reversed Master Glusteins order and permitted the action to
    continue. The defendant appeals Lederer J.s order with leave.

[3]

For the reasons that follow, I would dismiss the appeal.

Facts

[4]

I do not intend to repeat the detailed chronology set out in the
    decisions below. The relevant facts can be briefly stated and will be expanded
    upon as necessary in these reasons.

[5]

The plaintiff started an action in February 2009 concerning events
    alleged to have taken place in 2006 and 2007. The plaintiff claims damages in
    excess of $11 million arising from the defendants alleged breach of an
    agreement for the long-term supply of polyethylene terephthalate bottles. The
    agreement and breach are denied by the defendant in its statement of defence.

[6]

Counsel for the parties exchanged correspondence over the course of the
    action. The defendant delivered a notice of intent to defend and demanded
    particulars. The plaintiff provided the particulars almost a year later, and
    the defendant then delivered its statement of defence. The defendant also wrote
    to the plaintiff demanding security for costs. An amount was offered, but
    refused.

[7]

The parties received a status notice from the court on March 24, 2011,
    after more than two years had passed following delivery of the notice of intent
    to defend without the action having been placed on the trial list. The status
    notice advised that the action would be dismissed for delay unless within 90
    days the action was set down for trial, terminated by any means, documents had
    been filed in accordance with rule 48.14(10) (providing for a consent
    timetable), or a judge or case management master ordered otherwise at a status
    hearing. The status notice provided that a status hearing could be arranged on
    request to the registrar.

[8]

The plaintiff took no action in response to the status notice. The registrar
    dismissed the action on July 13, 2011. On July 26, 2011, the defendant consented
    to an order setting aside the dismissal order. That order was dated August 18,
    2011, and provided that the registrar was to issue a fresh status notice
    forthwith.

[9]

The registrar issued the fresh status notice on September 12, 2011.
    After 90 days passed without the plaintiff taking any of the steps required by
    the status notice, on December 21, 2011 the registrar dismissed the action for
    a second time.

[10]

Counsel
    for the plaintiff did not receive the second status notice. After the dismissal
    order came to counsels attention, he immediately sought the defendants consent
    to set it aside. This time, the defendant refused to consent. The plaintiff then
    brought its motion under rule 37.14 to set aside the dismissal order.

The Masters Decision

[11]

The
    master dismissed the motion. The master considered the factors identified in
Reid
    v. Dow Corning Corp.
(2001), 11 C.P.C. (5th) 80 (Ont. S.C.), at para. 41, revd
    on other grounds (2002), 48 C.P.C. (5th) 93 (Ont. Div. Ct.), as these factors
    were summarized in
Marché DAlimentation Denis Th
é
riault
    Ltée. v. Giant Tiger Stores Ltd.
, 2007 ONCA 695, 87 O.R. (3d) 660, at
    para. 12:

(1)
Explanation of the Litigation Delay
: The plaintiff
    must adequately explain the delay in the progress of the litigation from the
    institution of the action until the deadline for setting the action down for
    trial as set out in the status notice. She must satisfy the court that steps
    were being taken to advance the litigation toward trial, or if such steps were
    not taken to explain why.  If either the solicitor or the client made a
    deliberate decision not to advance the litigation toward trial then the motion
    to set aside the dismissal will fail.

(2)
Inadvertence in Missing the Deadline
: The
    plaintiff or her solicitor must lead satisfactory evidence to explain that they
    always intended to set the action down within the time limit set out in the
    status notice, or request a status hearing, but failed to do so through
    inadvertence. In other words the penultimate dismissal order was made as a
    result of inadvertence.

(3)
The Motion is Brought Promptly
: The plaintiff must
    demonstrate that she moved forthwith to set aside the dismissal order as soon
    as the order came to her attention.

(4)
No Prejudice to the Defendant
: The plaintiff must
    convince the court that the defendants have not demonstrated any significant
    prejudice in presenting their case at trial as a result of the plaintiffs
    delay or as a result of steps taken following the dismissal of the action.

[12]

The
    master also recognized that, in accordance with this courts decision in
Scaini
    v. Prochnicki
,

2007 ONCA 63, 85 O.R. (3d) 179, at paras. 23-24, he
    was required to take a contextual approach, namely to consider and weigh all
    relevant factors to determine the order that is just in the circumstances of
    the case.

[13]

Regarding
    the first
Reid
factor, the master determined there was no adequate
    explanation for the delay of almost three years between the issuance of the
    statement of claim and the second dismissal order. After commencing the action,
    the plaintiff had taken almost a year to address the defendants repeated
    requests for particulars, and had taken two years to address the defendants
    request for security for costs. For more than a year, plaintiffs counsel had
    no contact with defendants counsel. Although counsel had some communications about
    settlement, there were no ongoing settlement discussions as the plaintiff had
    claimed as its explanation for the delay. The master concluded that the plaintiff
    had not taken any procedural steps to advance the action and thus the first
Reid
factor was not met.

[14]

The
    master held that the plaintiff met the second
Reid
factor of
    inadvertence because counsel for the plaintiff had not received the second
    status notice.  However, the master described inadvertence as a weak factor
    given that the plaintiff filed no evidence of its efforts to determine whether
    a notice had been issued despite counsels knowledge that a fresh status notice
    would be issued forthwith.

[15]

The
    master accepted that the motion had been brought reasonably promptly and that
    the plaintiff satisfied this aspect of the
Reid
test.

[16]

The
    master considered the fourth
Reid
factor, prejudice, at paras. 84-87
    of his reasons. The master relied on this courts decision in
Wellwood v.
    Ontario Provincial Police
, 2010 ONCA 386, 102 O.R. (3d) 555, for the
    proposition that the plaintiff must lead evidence to rebut the presumption of
    prejudice. He observed that the plaintiff filed no evidence to rebut the
    presumption of prejudice, and that prejudice was a key consideration for the
    court in exercising its discretion. The plaintiff had failed to lead evidence
    of documents being preserved or witnesses being available. The master noted
    that the events in the action were over five years old and the limitation
    period had expired. The master concluded that this
Reid
factor
    strongly favoured dismissing the action.

[17]

The
    master commented that the plaintiff did not rely on any other contextual factor
    in support of the motion. He went on to note that the failure to meet the
Reid
factors was exacerbated by the plaintiffs failure to lead any evidence of
    steps it had taken to prevent a second dismissal order. After weighing the
    factors, the master refused to set aside the registrars dismissal.

The Appeal Decision

[18]

The
    Divisional Court judge concluded that, while the master based his decision on
    the factors identified in the
Reid
case, he failed to consider the preference
    expressed in rule 1.04 of the
Rules of Civil Procedure
in having legal
    disputes determined on their merits. The Divisional Court judge further held that
    the master had erred in emphasizing only the plaintiffs delay, without
    considering the extent to which the defendants conduct may have contributed to
    what occurred before the second dismissal order. At the time of the second
    dismissal order, the defendants counsel had received the second status notice,
    but had nonetheless promised a reply to the plaintiffs settlement offer.
    Counsel for the defendant made no inquiries about the plaintiffs intentions in
    light of the status notice, and did nothing before the dismissal order was made
    by the registrar. The master had not considered these circumstances.

[19]

The
    Divisional Court judge also observed that the master had adhered to a strict
    and narrow requirement that the plaintiff must provide evidence to rebut the
    presumption of prejudice. Instead, when assessing prejudice, he ought to have
    considered the entire context, including the defendants consent to setting
    aside the earlier dismissal and the defendants communications indicating that
    a response to the plaintiffs settlement offer was forthcoming. The Divisional
    Court judge concluded there was nothing in the record to show that the defendant
    was any more prejudiced when the second dismissal order was made than when it
    consented to setting aside the first dismissal order. According to the
    Divisional Court judge, the master ought to have considered the nature of the
    action, which is between two businesses and involves documentary evidence. In
    this regard, it appears that the Divisional Court judge considered the
    pleadings in the action, which apparently had not been filed as part of the
    record in the original motion: see the masters reasons, at para. 12.

[20]

Balancing
    the delay and the prejudice against the preference that the proceedings be
    dealt with on the merits, the Divisional Court judge determined that the appeal
    should be allowed and the dismissal order set aside.

The Appeal to this Court

[21]

The
    defendant seeks to set aside the order of the Divisional Court, and to restore
    the masters order refusing to set aside the registrars dismissal of the
    action. The defendant submits that the Divisional Court judge erred:

·

in failing to accord deference to the discretionary decision of
    the master and instead reweighing the
Reid
factors and the evidence in
    this case;

·

in concluding that the master had ignored the principle under
    rule 1.04 that cases should be determined on their merits; and

·

in his approach to the question of prejudice.

[22]

For
    the reasons that follow, I would dismiss this appeal.

Analysis

[23]

I
    agree with the Divisional Court judge that the dismissal order should be set
    aside; however, I reach this conclusion for different reasons. In my view, the
    appeal turns on the proper application of the fourth
Reid
factor of
    prejudice.

[24]

The
    issue of prejudice invariably is a key consideration on a motion to set aside
    a dismissal order:
Finlay v. Van Paassen
, 2010 ONCA 204, 101 O.R.
    (3d) 390, at para. 28. While an action may be dismissed even in the absence of
    prejudice (see
1196158 Ontario Inc. v. 6274013 Canada Ltd.
, 2012 ONCA
    544, 112 O.R. (3d) 67, at para. 32), in most cases, the question of prejudice
    figures largely in determining whether to set aside a dismissal for delay.

[25]

The
    prejudice that the motion judge or master must consider is to the defendants
    ability to defend the action that would [arise] from steps taken following
    dismissal, or which would result from restoration of the action following the
    registrars dismissal:
806480 Ontario Limited v. RNG Equipment Inc.
,
    2014 ONCA 488, [2014] O.J. No. 2979, at para. 4.

[26]

Judges
    and masters must balance this prejudice to the defendant against the prejudice
    to the plaintiff from having the case dismissed:
Armstrong v. McCall
(2006),
    28 C.P.C. (6th) 12, at para. 12. As Sharpe J.A. noted in
Giant Tiger
, at
    para. 34:

Expeditious justice must be balanced with the public interest
    in having disputes determined on their merits. Where, despite the delay, the
    defendant would not be unfairly prejudiced should the matter proceed for
    resolution on the merits, according the plaintiff an indulgence is generally
    favoured.

[27]

Sharpe
    J.A. went on to explain that the principle of finality is also relevant to the
    fourth
Reid
factor. When an action has been disposed of in a partys favour,
    even as a result of delay and not on the merits, that partys entitlement to
    rely on the finality principle grows stronger as the years pass (at para. 38).
    He observed that even when the party relying on the order could still defend
    itself despite the delay  at some point the interest in finality must trump
    the opposite partys plea for an indulgence. Sharpe J.A. concluded that, when
    viewed in the light of [a significant delay], the security of the legal
    position obtained by the [defendant] becomes an important factor to consider
    (at para. 40).

[28]

The
    master in the present case relied on this courts decision in
Wellwood
in applying the fourth
Reid
factor. In
Wellwood
, the registrar
    issued administrative dismissals as a result of non-compliance with a case
    management rule that has since been repealed, requiring a plaintiff to take
    certain steps after service of its claims, failing which an administrative
    dismissal would occur. Instead of promptly moving to set aside each of the two
    dismissals as required by rule 37.14, the plaintiff delayed for 27 months after
    the first dismissal and almost 17 months after the second before serving his
    motion materials. The master found that the plaintiff failed to discharge the
    onus to establish that this delay was inadvertent rather than intentional. The
    limitation period expired in January 2006, after the administrative dismissals
    had occurred, and when there was no action pending against the defendants.

[29]

The
    master in
Wellwood
held that, in the circumstances of that case, there
    was deemed prejudice to the defendants. The Divisional Court allowed the
    appeal, and the majority of this court restored the masters order. Writing for
    the majority, Cronk J.A. noted that the expiry of a limitation period can give
    rise to some presumptive prejudice, the strength of which increases with the
    passage of time (at para. 60). Cronk J.A. distinguished the situation in that
    case from one where an action was commenced within a limitation period and the
    progress of the action thereafter was protracted (at paras. 69-70).

[30]

Cronk
    J.A. explained, at para. 79, that the invocation of the finality principle as
    described in
Giant Tiger
was dispositive of the central issue on the
    motion to set aside the dismissal orders. The plaintiff in
Wellwood
failed to provide a satisfactory explanation for his delay in moving to set
    aside the dismissal orders and, on the findings of the master, the delay caused
    by the plaintiff was intentional. Moreover, the plaintiff was seeking to
    deprive the defendants of the security of the position gained by them from the
    delay-induced dismissal orders and the subsequent expiry of the limitation
    period (at para. 74). Accordingly, this was a case where finality must trump
    (at para. 79).

[31]

In
    the present case, the master referred to the passage of over five years since
    the occurrence of the events in issue and to the expiry of the limitation
    period as reasons for finding that the fourth
Reid
factor strongly
    favoured dismissing the motion. In my view, the master proceeded on erroneous
    legal principles in reaching this conclusion.

[32]

First,
    in my view, the master erred in interpreting the majoritys decision in
Wellwood
as establishing that the presumption of prejudice which arises from the passage
    of time and the expiry of a limitation period can only be rebutted if the
    plaintiff adduces affirmative evidence. I do not read
Wellwood
as
    standing for the general proposition that the plaintiff must lead affirmative
    evidence to rebut a presumption of prejudice that arises from the passage of
    time in prosecuting an action or from the expiry of a limitation period.
    Rather, in evaluating the strength of the presumption of prejudice, the master
    or motion judge must consider all of the circumstances, including the
    defendants conduct in the litigation: see
Aguas v. Rivard Estate
, 2011
    ONCA 494, 107 O.R. (3d) 142, at paras. 18-19.

[33]

As
    the majority noted in
Aguas
, at para. 19, the plaintiff bears the primary
    responsibility for the progress of an action under the
Rules
: see also
Wellwood
, at para. 48. Nonetheless, in balancing the competing
    interests that are at stake on a motion to set aside a dismissal, the effect of
    the plaintiffs delay in prosecuting an action on the defendants ability to
    defend the action is of primary importance. In this regard, the court must
    consider whether the defendants actions are consistent with a finding of
    prejudice: see
Aguas
, at para. 21.

[34]

In
    this case, the defendant consented without conditions to setting aside the
    first dismissal order less than six months before the second dismissal order
    was made. While the order that was made by the court included the term that
    another status notice would be issued, that was not a term of the defendants
    consent. The fact that the defendant consented to set aside the first dismissal
    without conditions suggests that there was no actual prejudice to its ability
    to defend the action at that point as a result of the delay or the dismissal.

[35]

Furthermore,
    when the defendant consented to setting aside the first dismissal order, its
    counsel suggested that the parties discuss settlement, and at the time of the
    second dismissal order, the plaintiff was awaiting the defendants promised response
    to a settlement offer that the plaintiff had made about two weeks earlier. The
    defendants willingness to discuss settlement notwithstanding that the action
    had been administratively dismissed is, without further explanation, inconsistent
    with a presumption of prejudice arising from the delay in prosecuting the
    action or from the expiry of the limitation period in this case.

[36]

The
    master considered significant the plaintiffs delay in providing particulars
    and security for costs. The defendant did not pursue either issue by motion to
    the court. While there was no obligation on the defendant to do so, the fact
    that it had the ability to address these matters and chose not to do so, is
    relevant to whether any prejudice should be presumed.

[37]

Thus,
    I agree with the Divisional Court judge that the master erred in adhering to a
    strict and narrow requirement that there must be evidence provided by the
    plaintiff rebutting the prejudice (at para. 34), and in the absence of such
    evidence, finding that prejudice strongly favoured dismissing the motion.

[38]

Second,
    the master erred in failing to consider that the interest in finality, which
    was central to the holding in
Wellwood
, had no application in the
    present case. As noted above, counsel for the plaintiff did not receive the
    second status notice. After receiving the second dismissal order, counsel immediately
    sought the defendants consent to set aside the order. Having been advised that
    consent was not forthcoming, counsel for the plaintiff moved promptly to set
    aside the dismissal order. In these circumstances, the finality principle
    described in
Giant Tiger
and relied on by the majority in
Wellwood
was not engaged. The defendant could not be said to have gained any security of
    legal position through the dismissal order given that the plaintiff immediately
    made it known to the defendant that it wished to have the order set aside and
    promptly brought the motion to set aside the dismissal.

[39]

In
    sum, any presumption of prejudice was rebutted by the defendants own conduct
    indicating that there was no actual prejudice to its ability to defend the
    action as a result of the plaintiffs delay in prosecuting the action. Moreover,
    the defendants interest in finality was not engaged in the circumstances of
    this case, because the plaintiff acted promptly in seeking to set aside the
    second dismissal order. Accordingly, the masters finding that the fourth
Reid
factor strongly favoured dismissing the motion cannot stand.

[40]

I
    pause to note that I arrive at this conclusion without relying on any
    conclusions respecting the nature of the action. Surprisingly, the plaintiff
    did not file the pleadings in support of its original motion, and this was
    remarked upon by the master as part of the plaintiffs failure to provide
    evidence to rebut prejudice: see the masters reasons, at para. 12. The
    pleadings were before the Divisional Court judge who concluded that this was a
    commercial case in which documents would be important and that would rely less
    on the memories of individual witnesses. It is sufficient for the purpose of
    this appeal to note that the nature of the action as revealed by the pleadings
    may be considered as part of the overall context in the exercise of the courts
    discretion in motions of this type.

[41]

In
    my view, the balancing of the
Reid
factors favours the order made by
    the Divisional Court judge setting aside the dismissal. I recognize that the
    power to dismiss an action can be exercised in the absence of actual prejudice
    to a defendant: see
1196158 Ontario Inc
., at paras. 32-33. Although
    the plaintiffs failure to prosecute this action in a timely way is indeed
    troubling, this is not a case like
1196158 Ontario Inc
. in which the
    plaintiff disregarded timelines provided for in a timetable approved at a
    status hearing. In my view, the absence of prejudice is an important factor favouring
    the result reached by the Divisional Court judge.

[42]

Moreover,
    in this case, there was no suggestion that the master viewed the lack of
    evidence explaining the litigation delay as a sufficient basis in itself for
    refusing to set aside the dismissal order. To the contrary, the master treated
    the plaintiffs failure to rebut the presumption of prejudice as strongly
    favouring dismissal of the motion. For the reasons set out above, his analysis
    in this regard was flawed. Having regard to the
Reid
factors and the
    overall context of this case, the following factors support the order of the
    Divisional Court judge setting aside the dismissal:  (1) plaintiffs counsel
    did not receive the second status notice; (2) plaintiffs counsel moved
    promptly to set aside the second dismissal order; and (3) the actions of the
    defendants counsel do not support actual prejudice or reliance on finality.

Disposition

[43]

For these reasons, I would dismiss the appeal. I would award costs to
    the respondent of the appeal, including the motion for leave to appeal, fixed
    at $12,386, inclusive of applicable taxes and disbursements.

Released: (KF) JAN 21, 2015

K. van Rensburg
    J.A.

I agree K. Feldman
    J.A.

I agree David Watt
    J.A.





[1]
Effective January 1, 2015, the version of rule 48.14 applicable in this case
    was revoked. The relevant portion of the new version of this rule provides for
    dismissal by the registrar where an action has not been set down for trial or
    terminated following either five years after its commencement or January 1,
    2017, whichever is later: see O. Reg. 170/14, ss. 10 and 26(1).


